{¶ 16} I respectfully dissent. No other Ro-Mai employee quit because of the yelling. This, therefore, obviates the hearing officer's determination that a reasonable person would quit in such a situation. While it may be uncomfortable for an employee to have an employer yell at him or her, if we were to take the reasoning of the hearing officer to its ultimate conclusion, there would be reasonable ground for quitting just because one employee simply raised his voice at another. I would find being yelled at, as a matter of law, is not just cause to qualify for unemployment benefits. I would reverse and remand.
BAIRD, J., retired, of the Ninth District Court of Appeals, sitting by assignment. *Page 157